People v Dixon (2015 NY Slip Op 00858)





People v Dixon


2015 NY Slip Op 00858


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-06029

[*1]People of State of New York, respondent,
vThomas Dixon, appellant.


Robert C. Mitchell, Riverhead, N.Y. (James H. Miller III of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated May 20, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, in determining his risk level under the Sex Offender Registration Act (Correction Law art 6-C), the County Court properly assessed 10 points against him under risk factor 12 for failing to accept responsibility. The People established, by clear and convincing evidence, that the defendant minimized his conduct and thus did not genuinely accept responsibility for the acts underlying his conviction (see People v Farrice, 100 AD3d 976, 977; People v Velez, 100 AD3d 847; People v Perry, 85 AD3d 890). Accordingly, the defendant was properly designated a level three sex offender.
SKELOS, J.P., DILLON, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court